Case 3:20-cv-07103-FLW-DEA Document 19-3 Filed 11/20/20 Page 1 of 24 PageID: 211
                   I




            s%
                          I    @       s




                  ^       •n   I   i            g
Case 3:20-cv-07103-FLW-DEA Document 19-3 Filed 11/20/20 Page 2 of 24 PageID: 212



                                                                                 Wyatt B. Durrette, Jr.
   DURRETTE, ARKEMA, GERSON & GILL                   PC                         wdurrette@dagglaw.com
                      ATTORNEYS ATi.AW                                             Direct: 804-775.6809
                                                                                   Mobile: 804-690-4430



                                          November 11, 2020


  VIA FEDERAL.EXPRESS AND EMAIL ONLY

  Kristi C. Kelly, Esquire
  Andrew J. Guzzo, Esquire
  KELLY Guzzo, PLC
  3925 Chain Bridge Road, Suite 202
  Fairfax, Virginia 22030
  Email: kkellv :(/'kelh gii//'o.com
  lynail; ai.iiizzoiu'kcllvyuzzoxom

  Leonard A. Bennett, Esquire
  Craig C. Marchiando, Esquire
  CONSUMER LITIGATION ASSOCIATES, P.C.
  763 J. Clyde Morris Boulevard, Suite 1-A
  Newport News, Virginia 23601
  Email: lenbennett@clalegal.com
  Email: craiga:claleeal.cqm

          Re: Mann, et ai, v. Princeton Alternative Funding, LLC, et al.
                 Civil Action No. 3:20-cv-820-KEP
                 USDC-Eastem District of Viremia-Rjchmond Drvjsion

  Dear Counsel:

          We represent the following defendants in the above-entitled litigation (the
  "Litieation"): (i) Princeton Alternative Funding, LLC ("PAF"), (ii) Princeton
  if



  Alternative Income Fund, L.P. ("PAIF"), (iii) Philip N. Burgess, Jr. ("Burgess"), (iv)
  Walter Wojciechowski ("WW"), (v) MicroBilt Financial Services Corporation
  ("MicroBUt"), (vi) Alonzo Primus ("Primus") and (vii) LJP Consulting, LLC ("UP")
  (collectively, "Clients").

        Enclosed, please find a Motion for Sanctions pursuant to Federal Rule of Civil
  Procedure 11 concerning the propriety of the class action complaint (the "Class
  Complaint") that you have filed in the Litigation. For the reasons set forth in greater detail
  in the Ndotion for Sanctions, we ask that you voluntarily dismiss the Class Complaint within
  the next 21 days and cease all efforts to further prosecute the Litigation. If you fail to do
  so and continue with the Class Complaint, our Clients have authorized us to seek sanctions
  in the amount of all legal fees associated with these Rule 11 efforts as well as any other
  fees or costs for having to defend this frivolous matter. Accordingly, in order to avoid such
  consequences, we urge you to withdraw the Class Complaint within the 21-day safe harbor
  provided by Rule ll(c)(2).

             Bank of America Center, 16th Floor • 1111 East Main Street. Richmond, VA 23219
                     Office: 804.775.6900 • Fax: 804.775.6911 • www.dagglaw.com
Case 3:20-cv-07103-FLW-DEA Document 19-3 Filed 11/20/20 Page 3 of 24 PageID: 213



   DURRETTE, ARKEMA, CERSON & GILL ,
                An'0&N£"r^^Tt-:,^




  Kristi C. Kelly, Esquire
  Andrew J. Guzzo, Esquire
  Leonard A. Bennett, Esquire
  Craig C. Marchiando, Esquire
  Re: Mann, et al., v. Princeton, etc, et al.
  November 11, 2020
  Page 2


          In addition, because you have used the Class Complaint in an offensive manner in
  Williams, et al., v. Microbilt Corp., Case No. 3:19-cv-00085-REP (USDC Eastern Virginia-
  Richmond Division) at ECF Dkt. 170 (Exh. 2), we are further requesting that, in addition to
  withdrawing the Class Complaint, you further notify Judge Payne that the purpose for which you
  utilized the Class Complaint is no longer valid and that the Court should not consider the Class
  Complaint for thejurisdictional purposes for which it was attached as an exhibit.

          Be guided accordingly.

                                                Very truly yours,
                                                                         ^

                                                ///
                                                ^w:^.                        y
                                                W^att B. ^u^tle. Jr

  WBDJr/rww
  Enclosure.

  ec: Maurice R. Mitts, Esquire
        Gerard M. McCabe, Esquire
Case 3:20-cv-07103-FLW-DEA Document 19-3 Filed 11/20/20 Page 4 of 24 PageID: 214




                               in




                               I
                          3
                          >:            «i



                                    a   •t
Case 3:20-cv-07103-FLW-DEA Document 19-3 Filed 11/20/20 Page 5 of 24 PageID: 215




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                            Richmond Division

   STEVEN MANN et al.,

        Plaintiffs,                                      Case No. 3:20-cv-00820-REP

   V.


   PRINCETON ALTERNATIVE FUNDING,
   LLCetal.,

        Defendants.

                           DEFENDANTS' MOTION FOR
                     SANCTIONS AGAINST PLAINTIFFS' COUNSEL
                 PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 11

           Defendants Princeton Alternative Funding, LLC ("PAF"), Prmceton Alternative Income

  Fund, L.P. ("PAIF"), Philip Burgess ('"Burgess"). Walter Wojciechowski f'Woiciechowski").
  MicroBilt Financial Services Corp. ("MicroBilt"), Alonzo Primus ("Pnmus") and UP Consulting,

  LLC ("UP") (collectively, "Defendants"), respectfully submit this Motion For Sanctions Against
  Plaintiffs' Counsel Pursuant To Federal Rule Of Civil Procedure 1 l(this "Motion").

          A reasonable, responsible pre-filing inquiry would have revealed to Plaintiffs' counsel that there

  was no evidentiary support for the claims asserted by Plaintiffs against Defendants in the class
  action RICO complaint (ECF Doc. 1) (the "Class Complaint") for the following reasons:

                 The Draw Request Records provided by Big Valley Financial to PAIF
                 confirm that none of the Class Complaint's Plaintiffs received any of the
                 loan proceeds and the entirety of such loan proceeds was used to originate
                 consumer loans through Big Valley Financial and none was used by Big
                 Valley Financial to fund other tribal lenders, of which Plaintiffs' counsel
                  was aware;


                 No Defendant loaned or otherwise transfen-ed funds to or through any of
                 the tribal lenders identified in the Class Complaint;




                                                     1
Case 3:20-cv-07103-FLW-DEA Document 19-3 Filed 11/20/20 Page 6 of 24 PageID: 216




                 The contractual relationship between PAF/PAIF and Big Valley Financial,
                 an affiliate of Big Valley Band of Porno Indians of the Big Valley
                 Rancheria, included a "Funds Use" covenant that required the loan proceeds
                 to be used only for consumer loans between Big Valley Financial and
                 consumers and that would have prohibited Big Valley Financial lending any
                 such loan proceeds to other tribal lenders;

              • The records reflect that the loan to Big Valley Financial included only an
                  interest rate of at most twenty-four (24%) and there is no evidence that any
                  other payments were made—and none were made—from Big Valley
                 Financial or any other tribal lender to PAIF as asserted in the Class
                 Complaint because Big Valley Financial never loaned or otherwise made
                  funds available to any tribal lender identified in the Class Complaint; and

                 The allegations that Wojciechowski held direct ownership in PAIF or that
                 Burgess owns indirectly a majority of the "shares" in PAF and PAIF are
                 incon-ect.


         The facts and legal arguments on which this Motion is based in support of the preceding

  reasons, and the lack of good cause and proper due diligence and investigation as required by Rule

  11, are more fully discussed and delineated in the Memorandum of Law filed herewith.

         As a result of the filing of the Class Complaint, Defendants have incurred substantial legal

  expenses in preparing this Motion and otherwise defending against this frivolous matter. In

  particular, pursuant to the Rule 11, this Motion and the accompanying Memorandum and exhibits

  were served on Plaintiffs' counsel on November 11, 2020, more than 21 days ago. See Exhibit A

  (attached to the accompanying Memorandum). However, to date, Plaintiffs have failed to withdraw

  the Class Complaint.

         Thus, for the reasons more fully set forth in the Memorandum being filed herewith, and

  the exhibits attached thereto, Defendants respectfully request that this Court grant this Motion and

  award Defendants sanctions against Plaintiffs' counsel in the amount of the attorneys' fees

  incurred by Defendants in preparing, investigating and filing this Motion and otherwise defending

  against this action, and such other amount deemed by the Court necessary to deter such conduct in




                                                   2
Case 3:20-cv-07103-FLW-DEA Document 19-3 Filed 11/20/20 Page 7 of 24 PageID: 217




   the future, where Defendants have delineated the factual falsities with respect to the allegations

   asserted in the Class Complaint (ECF Doc. 1) filed in this matter.'

                                                        Respectfully submitted,



                                                        Wyatt B. Durrette, Jr. (VSB No.04719)
                                                        1111 East Main Street, 16th Floor
                                                        Bank of America Center
                                                        Richmond, VA 23219
                                                        804-775-6809 - Phone
                                                        804-775-6911-Fax
                                                        wdun-ette@daggl.aw. coin

                                                        To Be Admitted Pro Hac Vice
                                                        In this Litigation:

                                                        Maurice R. Mitts (Pa. Bar No.50297)
                                                        Gerard M. McCabe (Pa. Bar No.66564)
                                                        MITTS LAW, LLC
                                                        1822 Spmce Street
                                                       Philadelphia, PA 19103
                                                       215.866.0110 (p)
                                                       215.866.01 ll(f)
                                                        mmitts(%mittslaw.com
                                                        gmccabe@mittslaw.com

                                                        Attorneys for Princeton Alternative Funding, LLC,
                                                        Princeton Alternative Income Fund, L.P., Philip
                                                        Burgess, Walter Wojciechowski, MicroBilt Financial
                                                        Services Corp., Alonzo Primus and LJP Consulting,
                                                       LLC

  Dated: December            2020




  ' Upon the Court's direction, undersigned counsel will submit detailed invoices itemizing all fees and costs incurred
  in prosecuting this Rule 1 1 Motion and otherwise defending against the false claims asserted in the Class Complaint.




                                                           3
Case 3:20-cv-07103-FLW-DEA Document 19-3 Filed 11/20/20 Page 8 of 24 PageID: 218




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                               Richmond Division

    STEVEN MANN e^a/.,

         Plaintiffs,                                         Case No. 3:20-cv-00820-REP

    V.


   PRINCETON ALTERNATIVE FUNDING,
    LLCetal.,

        Defendants.

                                   MEMORANDUM IN SUPPORT OF
             DEFENDANTS' MOTION FOR SANCTIONS AGAINST PLAINTIFFS'
            COUNSEL PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 11

            Defendants Princeton Alternative Funding, LLC ("PAF"), Princeton Alternative Income
  Fund, L.P. ("PAIF"), Philip Burgess ("Burgess"), Walter Wojciechowski r"Woiciechowski'").
  MicroBilt Financial Services Corp. f'MicroBilt"), Alonzo Primus ("Primus") and LJP Consulting,
  LLC ('"UP") (collectively, "Defendants").2 respectfully submit the following Memorandum (this
  "Memorandum") in support of Defendants' Motion For Sanctions Against Plaintiffs' Counsel
  ii-




  Pursuant To Federal Rule Of Civil Procedure 11 (the "Motion"). For the reasons set forth herein,
  Defendants respectfully request that the Court grant the Motion and award Defendants sanctions
  againt Plaintiffs' counsel in the amount of the attorneys' fees incurred by Defendants in preparing,
  investigating and filing this Motion and otherwise defending against this action where Defendants
  have delineated the factual falsities with respect to the allegations asserted by Plantiffs Steven
  Mann, Lashell Epperson, Judith Harrison, and Kevin Williams (collectively, "Plaintiffs") in the
  class action complaint (ECF Doc. 1) ("'Class Complaint" or "CAC") filed by Plaintiffs' cousnel
  against Defendants in this matter. Defendants will submit detailed invoices itemizing all of the



 2 All of the defendants named in the Class Complaint will be referenced herein as "Class Defendants."

                                                         1
Case 3:20-cv-07103-FLW-DEA Document 19-3 Filed 11/20/20 Page 9 of 24 PageID: 219




  fees and costs incurred in prosecuting this Motion and otherwise defending against the allegations

  asserted in the Class Complaint.

     A. Allegations Asserted In Class Complaint

         Plaintiffs, on behalf of themselves and all individuals similarly situated, allege violations

  against Defendants of the Racketeer Influenced and Conzipt Organizations Act ("RICO"), 18

  U.S.C. §§ 1961-1968, in the Class Complaint and further assert a class claim for violations of state

  usury laws and unjust enrichment. CAC ^ 6.

         With regard to certain Defendants, the Class Complaint describes them as follows:

               i. PAF is a fund management company and general partner ofPAIF and is
                    a self-described "debt fund that provides credit facilities" to "consumer-
                    facing finance companies in the alternative lending marketplace." Id.
                    Plaintiffs further allege that PAF "provides capital (often tens of millions
                    of dollars) to finance companies, including to illegal lenders like
                    FreedomCashLenders, Tremont Lending, Little Lake Lending, and


               ii. PAIF is an investment fund created by PAF and, upon information and
                    belief, is a pooled investment fund created to raise and provide the capital
                    to fund the illegal loans and, in return, the vehicle upon which profits are
                   returned to PAIF and its investors. M ^ 14.

               iii. Burgess is a natural person and indirectly owns the majority of the shares
                     in PAF and PAIF, and, as allegedly supported by sworn testimony, has
                     held an ownership interest in PAIF for "over 25 years" and he has "been
                     in the business-to-business lending industry for about 35 years." Id. ^
                     15, 118. Plaintiffs further allege that (a) Burgess is one of the primary
                     individuals who participates in raising the capital to be provided to the
                     lenders and who negotiates the tenns of the loan and security agreements
                     with the lenders (id. ^ 15), and (b) through software and data available to
                     Burgess as a result of his ownership of a consumer reporting agency,
                     Burgess also monitors the loans to the consumers and ensures the timely
                     servicing and collection of the loans. Id.

              iv. Wojciechowski is a natural person who owns some of the shares in PAIF,
                    and, in addition, is the chief financial officer ofPAIF and, thus, he is the
                   executive responsible for managing the financial actions of PAIF,
                   including its decision when to deploy more capital to the illegal lenders.
                   Id. K 17.




                                                  2
Case 3:20-cv-07103-FLW-DEA Document 19-3 Filed 11/20/20 Page 10 of 24 PageID: 220




                  v. Microbilt is a company owned by Burgess and his family—either
                      directly or indirectly. Microbilt is a holding company, which owns about


                  vi. Primus, as a majority shareholder in LJP, is a natural person and
                       indirectly owns or has owned shares ofPAIF. Plaintiffs, citing the United
                       States Tmstee for the United States Bankruptcy Court for New Jersey,
                       allege that Primus assisted Burgess with the creation ofPAIF and was its
                       Chief Credit Officer. Id. vi 16.

                  vii. LJP is a company partially owned by Primus (either directly or
                       indirectly), is alleged to be one of two managing members of PAIF. Id.


           Specifically, with regard to the underlying allegations, Plaintiffs allege that the case arises

  from the making and collection of unlawful loans from online lending entities purportedly owned

  and operated by the Big Valley Band of Porno Indians of the Big Valley Rancheria, a federally-

  recognized Native American tnhe ("Big Valley"). CAC ^ 1.3 Plaintiffs allege that the loans imposed

  triple-digit interest rates, exponentially higher than the interest rate caps permitted by state laws, such

  as those in Virginia, Pennsylvania and Georgia. Id. ^ I. Seeking to ostensibly avoid state usury laws,

  Plaintiffs allege that the class defendants established a tribal lending business model. Id. ^ 2.

           Under this model, Plaintiffs allege that non-ti-ibal payday lenders originate their loan

  products through a company "owned" by a Native American tribe and organized under its laws. Id.

  T( 2. The tribal company then serves as a conduit for the loans, facilitating a claim that the loans are

  subject to tribal law, not the protections afforded by state usury and licensing laws. Id. In exchange

  for the use of its name on the loan, the tribal company often receives a portion of the revenue but

  does not meaningfully participate in the day-to-day operations of the business. Id.

           Plaintiffs allege that the Class Defendants made, collected and/or received interest from high-

  interest loans originated in the names ofFreedomCashLenders, Tremont Lending, Layma d/b/a. Little

  Lake Lending, and Credit Cube (collectively, "Tribal Lenders"), four entities formed under tribal law


  3 PAIF had a loan agreement with Big Valley Financial ("Big Valley Financial") which was an affiliate of Big Valley.
  The Class Complaint makes no reference to Big Valley Financial.

                                                           3
Case 3:20-cv-07103-FLW-DEA Document 19-3 Filed 11/20/20 Page 11 of 24 PageID: 221




   to serve as the fronts to disguise the non-tribal payday lenders' role and to ostensibly shield the scheme

   by exploiting the doctiine of sovereign immunity. Id. ^3.

            Plaintiffs allege that the non-tribal defendants (defined as PAF, Burgess, Primus, MicroBilt,

  Wojciechowski and LJP)4 provided the capital used to make the loans and, in return, received the
  vast majority of the profits of the illegal lending enterprise. Id. Plaintiffs further allege that, by virtue

  of their investment and critical role in the illegal lending enterprise, these non-tribal defendants have

  been permitted to participate, and have participated, in key decisions, strategies and objectives of the

  lending businesses, ensuring protection and maximize return on their investments. Id.

           Plaintiffs allege that the Tribal Lenders were not licensed in Virginia, Georgia, or

  Pennsylvania (or any other state) and, thus, they and all participants in the enterprise are prohibited

  from making and collecting on any loans to citizens in excess of their respective state's interest-

  rate cap. Id. ^ 45. Plaintiffs further allege that the class defendants are an association in fact

  enterprise who are associated together for the common purpose of making, collecting and profiting
  off the illegal loans. Id. ^ 104.

          Plaintiffs next allege that PAF, PAIF, Burgess, Primus, Wojciechowski, MicroBilt, and LJP

  knowingly arranged and provided the lending capital used to make the usurious loans to

  consumers. M ^ 113. Plaintiffs allege that, although Big Valley held itself out as the actual lender

  of these internet loans, a substantial amount of the money came from PAIF, which is a pooled

  investment fund created to raise and provide the capital to fund the illegal loans and, in return, the

  vehicle upon which profits are retimed to PAF and its investors, including Burgess, Primus, and

  companies owned directly or indirectly by them. Id. ^ 1 14. In addition, upon information and

  belief, PAIF and the Tribe have entered into a loan and security agreement in order to protect




  4 The Class Complaint curiously failed to include PAIF in this list ofnon-tribal defendants.

                                                           4
Case 3:20-cv-07103-FLW-DEA Document 19-3 Filed 11/20/20 Page 12 of 24 PageID: 222




   PAIF's capital by: (1) granting it a security interest in the loans; and (2) imposing certain business

   restrictions on the Tribe and its entities. Id. ^115.

          Plaintiffs allege that Burgess is one of the primary individuals who participates in raising

   the capital to be provided to the lenders and who negotiates the terms of the loan and security

   agreements with the lenders. Id. ^119. Plaintiffs further allege that Wojciechowski owns some of

   the shares in PAIF and is its chief financial officer and, thus, is the executive responsible for

  managing the financial actions of PAIF, including its decisions regarding when to deploy more

  capital to the illegal lenders. Id. ^ 120.

         Plaintiffs allege that PAF, PAIF, Burgess, Primus, Wojciechowski, MicroBilt, and UP,

  through their ownership in PAIF, by acquiring and maintaining interests in, and control of, the

  enterprise, as well as their conduct in aiding, abetting, facilitating, funding and unlawful collection

  of, the illegal loans, have violated RICO and state usury laws. Id. ^ 122, 133.

      B. Legal Standard Supporting Grant of Rule 11 Sanctions

          Federal Rule of Civil Procedure 11 provides, in part, that in presenting any document to

  the court, a party certifies that, to the best of his or her knowledge, information, and belief, (i) the

  document is not being filed for an improper purpose; (ii) the claims are warranted by existing law;

  and (iii) the factual contentions have evidentiary support. FED. R. Civ. P. 1l(b). If, after notice and

  a reasonable opportunity to respond, the Court determines that Rule ll(b) has been violated, the

  Court has discretion to impose sanctions on the attorneys, law firms and/or parties responsible for

  the violation. FED. R. Civ. P. 1l(c)(l).

          Under Rule 1 l(b), a party who presents a pleading, written motion, or other paper with the

  court certifies that to the best of his or her knowledge, fanned after an inquiry reasonable under

  the circumstances, the allegations and other factual contentions contained in such pleading have

  evidentiary support. A party who files a pleading for an improper purpose, such as harassing or



                                                    5
Case 3:20-cv-07103-FLW-DEA Document 19-3 Filed 11/20/20 Page 13 of 24 PageID: 223




   punishing the opposing party, violates Rule ll(b)(l), and may therefore be sanctioned. In
   determining whether a filing has been made for an improper purpose under Rule 11, a court must

  judge the attorney's conduct under an objective standard of reasonableness. See Stevens v. Lawyers

  Mut. Liab. Ins. Co. of N. Carolina, 789 F.2d 1056, 1060 (4th Cir. 1986) (applying objective
   standard); Fahrenz v. Meadow Farm P'ship, 850 F.2d 207,210 (4th Cir.1988) (same). Courts may
   infer from "solid evidence of a pleading's frivolousness" that a pleading was filed for an improper
  purpose. See Townsendv. Holman Consulting Corp., 929 F.2d 1358, 1365-66 (9th Cir. 1990) {en
   bane) (district court inferred that plaintiff vindictively named defendant from fact that allegations
   of complaint were frivolous and fact that defendant had been law firm that opposed plaintiff in
  earlier state court action).

          Rule 11 sanctions are to be limited to what suffices to deter the offender from repeat

  conduct and those similarly situated from engaging in comparable conduct. Fed. R. Civ. P.
   1 l(c)(4). In detennining whether to impose sanctions, the court may consider the following factors,
  among others: (i) whether the improper conduct was willful, or negligent; (ii) whether it was part

  of a pattern of activity, or an isolated event; (iii) whether it infected the entire pleading, or only
  one particular count or defense; (iv) whether the person has engaged in similar conduct in other
  litigation; (v) whether it was intended to injure; and (vi) what effect it had on the litigation process
  in time or expense. Fed. R. Civ. P. 11, advisory committee notes of 1993. See also In re Kunstler,

  914 F.2d 505, 523 (4th Cir. 1990) (Fourth Circuit identifying four factors courts should consider

  when imposing Rule_l 1 sanctions: "(1) the reasonableness of the opposing party's attorney's fees;
  (2) the minimum to deter; (3) the ability to pay; and (4) factors relating to the severity of the Rule

  11 violation." Cf. Jones v. Int'l Riding Helmets, Ltd., 49 F.3d 692, 694-95 (llth Cir. 1995)
  (awarding sanctions where complaint was not well-grounded in fact at the time it was filed); Med.
  Emergency Sen>. Assocs. v. Foulke, 844 F.2d 391 (7th Cir. 1988) (Rule 11 sanctions appropriate


                                                    6
Case 3:20-cv-07103-FLW-DEA Document 19-3 Filed 11/20/20 Page 14 of 24 PageID: 224




   where a brief review of the relevant employment contracts would have revealed the correct
   employment status of certain defendants).

      C. Various Allegations Asserted In The Class Complaint Are Demonstrably False
         And A Reasonable Pre-Filing Inquiry Would Have Revealed As Much To
          Plaintiffs' Counsel.

          1. Safe Harbor Letter To Plaintiffs' Counsel

          On November 11, 2020, undersigned counsel, on behalf of Defendants, sent a safe harbor

   letter pursuant to Rule 1 l(c)(2) (the "Safe Harbor Letter") to Plaintiffs' counsel attaching a draft

   of the Motion for Sanctions and this Memorandum that detailed the verifiable factual falsities

   contained within the Class Complaint that necessitate Plaintiffs' voluntary dismissal of such Class
  Complaint. See Exhibit A (attaching the Safe Harbor Letter).

          2. The Class Complaint Contains Factual Falsities That Require Plaintiffs'
              Voluntary Dismissal Of Class Complaint.

          Despite the verifiable factual falsities contained in the Class Complaint, Plaintiffs' counsel

  has failed to withdraw the Class Complaint and, therefore, it can only be presumed that they intend

  to continue to prosecute the Class Complaint. Moreover, given that the allegations asserted in the

  Class Complaint are so flagrantly without legal or factual foundation, an improper purpose must

  be inferred from Plaintiffs' counsel's refusal to voluntarily withdraw the Class Complaint. In fact,

  as an example of such improper purpose. Plaintiffs' counsel attempted to utilize the Class

  Complaint to unduly influence the Court's pending jurisdictional decision in Williams et al. v.

  Microbilt Corp., Case No. 3:19-cv-00085-REP (U.S.D.C. Virginia) (Richmond Division) at ECF
  Dkt. 170 (Exh. 2).

          As set forth in greater detail below, and as supported by the various publicly available

  documents cited to herein and attached hereto as exhibits, the legal bars to the Class Complaint's

  claims and the underlying verifiable factual falsities demonstrate Plaintiffs' counsel's lack of

  investigative diligence as specifically required by Rule 11. If Plaintiffs' counsel had conducted


                                                   7
Case 3:20-cv-07103-FLW-DEA Document 19-3 Filed 11/20/20 Page 15 of 24 PageID: 225




   even a basic investigation of those bankruptcy documents publicly available in a proceeding
   known to Plaintiffs' counsel, Plaintiffs' counsel would have learned of the facts regarding the
   arms-length relationship between PAIF and Big Valley Financial that refute any possible collusion

   between such entities as wrongly asserted in the Class Complaint. For example, the loan agreement
   between PAIF and Big Valley Financial confinns that the funds loaned were indeed loans and not
   the "capitalization" of an illicit or RICO-predicated enterprise and the stated interest rate for such
  loan to Big Valley Financial refutes the "revenue sharing" allegations in the Class Complaint. As
  if those facts were not enough, the funds use limitation and documentation provided by Big Valley
  Financial expressly prohibits the alleged illicit loan activities asserted in the Class Complaint. To
  establish the type ofRICO-predicated collusion painted in the Class Complaint, Plaintiffs' counsel
  would need to have within their knowledge and control facts that demonstrated that PAIF actually
  ignored its very own loan documents with Big Valley Financial and/or otherwise loaned directly
  to the Tribal Lenders. And there are no such facts of any materiality, made especially apparent
  given that, during a large portion of the class time period and during the tenn ofPAIF's loan to
  Big Valley Financial, PAIF and PAF were in bankruptcy being managed by a court-appointed
  Trustee.

               a. PAF/PAIF's New Jersey Bankruptcy

          In the Class Complaint, Plaintiffs falsely allege that Burgess and other individuals and
  corporate defendants, including PAIF, used Big Valley in a "rent-a-tribe" arrangement to originate
  payday loans. Plaintiffs' counsel cannot possibly have facts to support these nonexistent "facts."
  PAF and PAIF are entities that previously filed for bankruptcy and the facts of record from
  PAF/PAIF's bankmptcy case categorically contradict Plaintiffs' allegations in that regard and this
  is an easily provable fact.5



  5 Paragraph 16 of the Class Complaint confmns that Plaintiffs' counsel was well aware ofPAF/PAIF's bankruptcy.

                                                        8
Case 3:20-cv-07103-FLW-DEA Document 19-3 Filed 11/20/20 Page 16 of 24 PageID: 226




          Specifically, PAF and PAEF (together, the "Debtors") each filed baiifcruptcy cases on
   March 9, 2018, in the United States Bankruptcy Court for the District of New Jersey, Chief Judge
  Kaplan, presiding. See Bankr. D.N.J. 18-14603 & 18-14600 (the "PAF/PAIF Bankruptcy").
   Because of the underlying disputes between Debtors and one of their investors, and over the
   objection of the Debtors, the Bankruptcy Court removed the Debtors from possession and
   appointed a Chapter 11 Tmstee (the "Tmstee") by Order dated November 1, 2018. See Bankr.
  D.N.J. Dkt. 389. Thereafter, the Trustee exclusively operated PAF/PAIF from November 13,2018
  (see Bankr. D.N.J. Dkt. 408), through until March 13, 2020. See Bankr. D.N.J. Dkt. 1131 If 23 &
   1141. On March 13, 2020, the Bankruptcy Court resolved the PAF/PAIF Bankmptcy through a
  confinned plan of reorganization for the Bankmptcy (the "Plan"). See Exhibit E (attaching a copy
  of the Plan) and Exhibit F (attaching a copy ofBankmptcy Court order confirming the Plan).
          Directly contrary to the allegations in the Class Complaint, the Chapter 11 Trustee had sole
  and exclusive operational authority over PAF/PAIF during the time period from November 19,
  2018, through until March 31, 2020. The fact that the Tmstee had operational authority over
  PAF/PAIF, and was exclusively responsible for the collections of amounts due from Big Valley
  Financial during that time period, conclusively refutes all allegations of RICO-based collusion
  between PAF/PAIF and any lenders purportedly associated with Big Valley made by Plaintiffs'
  counsel in the Class Complaint.

         For example, the Class Complaint asserts that Plaintiff Williams made his online loan on
  May 22, 2019 (see Class Complaint at ^ 86) and Plaintiff Mann allegedly originated his loan on
  April 10, 2019. Id. at TJ 93. With regard to both of these consumer loans, they originated at a time
  when the Trustee was in control ofPAF/PAIF, a fact well known to Plaintiffs' counsel, and a fact
  that precludes any claims against Defendants.




                                                   9
Case 3:20-cv-07103-FLW-DEA Document 19-3 Filed 11/20/20 Page 17 of 24 PageID: 227




            During the PAF/PAIF Bankruptcy, the Trustee confirmed that PAIF was organized in 2015
   to make loans to consumer lending companies. See Fourth Amended Disclosure Statement For
   Tmstee's Fourth Amended Joint Chapter 11 Plan Of Reorganization Of Princeton Alternative
   Income Fund, LP And Princeton Alternative Funding, LLC Pursuant To Section 1125 Of The
   Bankmptcy Code (the "Disclosure Statement"), at 14. See Bankr. D.N.J. Dtk. 1010 (attached
   hereto as Exhibit^). PAF/PAIF never made any direct loans to any individual consumers. Id. The
   Disclosure Statement further confirmed the creation, organizational and operational structure of
   PAIF. Id. at 12-14. The Bankmptcy Court approved the Disclosure Statement. See Bankr. D.N.J.
  Dtk 1019. The entirety of the Disclosure Statement makes certain that PAF/PAIF's relationships
  with its borrowers was always in an arms' length "lender-debtor" relationship. Id.
                b. PAF/PAIF's Relationship With Bis Valley Financial

           Big Valley Financial was a consumer lending company that originated a loan (the "Loan
  Proceeds'") with PAIF in October 2016 (the "Big Valley Loan").6 The loan between PAIF and Big
  Valley Financial was active and performing during the PAF/PAIF Bankruptcy.7 While the Tmstee
  was in possession and control of PAF/PAIF, the Trustee attempted to settle the outstanding loan
  with Big Valley Financial for less than the face amount of the outstanding obligations. As should
  be obvious from the publicly filed materials regarding such matter available to Plaintiffs' counsel,
  it is antithetical to allege that the Trustee (operating for PAF/PAIF) was operating in collusion
  with Big Valley since they were negotiating against each other. In the November 19, 2019 Motion
  To Approve The Proposed Big Valley Settlement (D.N.J. Dkt. 904) ("Motion to Approve")
  (attached hereto as Exhibit C), the Tmstee averred that he conducted substantial due diligence

  6 The Loan and Security Agreement, dated October 28, 2016 (the "Big Valley LSA"). originally by and between Big
  Valley Financial and Fintech Financial, LLC ("Fmtech"), was subsequently assigned by Fintech to PAIF in late 2016.
  7 There is no evidence of any lending activities by, between and among Defendants and Big Valley after March 31,
  2020, and those Plaintiffs in the Class Complaint would have no evidentiary basis to assert any claims after March 3 1,
  2020.



                                                           10
Case 3:20-cv-07103-FLW-DEA Document 19-3 Filed 11/20/20 Page 18 of 24 PageID: 228




   about Big Valley's operations and further specified the negotiations undertaken surrounding the
   potential payoff of the Big Valley Loan. See Motion to Approve, at 6-7. Questioning the scope of
   the diligence perfonned by the Trustee, MicroBilt Corporation ("MBC") and the Ad Hoc
   Committee of Minority Shareholders ofPAIF8 (together, the "Objectors") filed an objection to
   that proposed settlement, arguing that Big Valley Financial should not receive any discount on its
   loan repayment. See Bankr. D.N.J. Dkt. 1039.9 Thereafter, the Objectors took discovery on the
   reasonableness of the proposed settlement and the Trustee's due diligence.
           The Tmstee's Reply (Bankr. D.N.J. Dkt. 1052) documented the Trustee's due diligence,

   including attaching: (i) the deposition of the Tmstee's advisor who testified to his several
   negotiation calls with Big Valley's representative, Bart Miller (see Exhibit D (attaching deposition
   transcript at 150-52, attached as Exh. B to Motion to Approve)); and (ii) full financials for Big
  Valley (attached as Exh. E to Motion to Approve). The result of the Tmstee's due diligence
  investigation and efforts, as confirmed by the subsequent discovery regarding the settlement
  negotiations, confirmed that there was no collusive connection regarding the Big Valley Loan and
  MBC, Burgess or any of the other Defendants. To the contrary, Big Valley Financial and Big
  Valley held adverse interests to PAF/PAIF and the other Defendants. Thus, Plaintiffs' contrary
  accusations ofRICO-based collusive illegal activity as asserted in the Class Complaint are m direct
  conflict with the available public record and without any basis in fact.




  8 All of which are entities and persons not affiliated with MBC or any of Defendants.
  9 The fact that MBC (and others) were disputing the propriety of allowmg Big Valley (thereby making MBC and
  others adverse to Big Valley) from receiving a discount on its repayment obligations further refute the conclusion
  asserted in the Class Complaint of any collusion between Burgess, MicroBilt and the other Defendants and Big Valley.

                                                          11
Case 3:20-cv-07103-FLW-DEA Document 19-3 Filed 11/20/20 Page 19 of 24 PageID: 229




              c. The Draw Request Records Provided By Big Valley Financial To PAIF
                  Confirm That None Of The Class Complaint's Plaintiffs Received Any
                  Of The Loan Proceeds And The Entirety Of The Loan Proceeds Was
                  Used To Originate Consumer Loans Through Big Valley Financial And
                  None Was Used By Big Valley Financial To Fund Other Tribal
                 Lenders.


          The Big Valley Loan was represented by a written Loan and Security Agreement (the "Big
   Valley LSA") by and between Big Valley Financial and Fintech that was later assigned by Fintech
  to PAIF in late 2016. See Exhibit G (attaching a copy of the LSA); Exhibit C at ^ 4 (confinning
   assignment by Fintech to PAIF).

          Through the Big Valley LSA, PAIF, as assignee, supplied the Loan Proceeds to Big Valley
  Financial. However, prior to any funding, pursuant to Section 2.7 of the Big Valley LSA, Big
  Valley Financial was required to provide to PAIF the names of those consumer borrowers with
  whom Big Valley Financial had originated consumer loans (the "Draw Request Records"). Big
  Valley Financial, during the term of the Big Valley Loan, provided those Draw Request Records
  to PAIF. Upon review of those records, and pursuant to the declaration of Jack Cook (the "Cook
  Declaration"), PAIF confirms that none of the consumers who Big Valley Financial originated

  consumer loans with were any of the named plaintiffs in the Class Complaint. See Exhibit H at ^
  13 (attaching Declaration of Jack Cook).

         Jack Cook ("Cook") assumed the role of CEO of PAF and PAIF in January 2018, after

  having served as the Chief Operating Officer and Chief Compliance Officer ofPAF since March
  1, 2016. After PAIF and PAF declared bankruptcy in March 2018, and the Tmstee was appointed
  in November 2018, Cook remained as CEO ofPAIF under the stewardship and direction of the

  Tmstee (and his professionals). At all times, in his capacity as CEO, Cook was responsible for,
  among other things, overseeing PAF/PAIF's business and its investments. Indeed, the total amount
  of the funds that PAIF disbursed to Big Valley Financial through the Big Valley Loan pursuant to
  the Big Valley LSA (the "Disbursed Amount") equaled the total amount of the consumer loans

                                                 12
Case 3:20-cv-07103-FLW-DEA Document 19-3 Filed 11/20/20 Page 20 of 24 PageID: 230




   (the "Consumer Loan Amount") that Big Valley Financial loaned to consumers as supported by
   the Draw Request Records. Id. at TJ 14. Thus, the Draw Request Records provided to PAIF, and as

   reviewed by Cook, confirm that Big Valley Financial utilized the Loan Proceeds in a manner

   consistent with Section 6.7 of the Big Valley LSA and thus none of the Loan Proceeds could have
   been used to fund any of Tribal Lenders where the Disbursed Amount equaled the Consumer Loan
   Amount.

              d. No Defendant Loaned Or Otherwise Transferred Funds To Any Of The
                  Tribal Lenders Identified In The Class Complaint.

          The Class Complaint at paragraph 13 asserts that PAF "provides capital (often tens of
   millions of dollars) to finance companies, including to illegal lenders like" the Tribal Lenders.
   Class Complaint at ^ 13 (emphasis supplied). This is an outright falsity and there are no records to
  support such an assertion. In fact, paragraph 13 does not by itself, and nowhere else does the Class
  Complaint, even aver that PAF or PAIF achially loaned to the specifically identified Tribal
  Lenders.

          Moreover, as supported by the Cook Declaration and the Draw Request Records reviewed
  by Cook, other than the Big Valley LSA, PAIF made no other loans to any entities affiliated with
  Big Valley Financial or the Big Valley Band of Porno Indians. See Exhibit H at If 16. Moreover,
  PAIF maintains information similar to the Draw Request Records for those other loans that PAIF
  has originated with other lenders (the "Line Lenders") pursuant to separate loan security
  agreements. Id. at 17. Cook reviewed a search of all draw requests for PAIF's other Line Lenders
  and confinned that neither PAIF nor any of the Line Lenders, including Big Valley Financial,
  distributed any loan proceeds from PAIF to FreedomCashLenders, Tremont Lending, Little Lake
  Lending or Credit Cube which are the tribal lenders set forth in the Class Complaint. Id. at 18.
  Thus, where neither PAIF nor Big Valley Financial lent funds to the Tribal Lenders, Plaintiffs have
  no factual basis to assert their claims in the Class Complaint.


                                                   13
Case 3:20-cv-07103-FLW-DEA Document 19-3 Filed 11/20/20 Page 21 of 24 PageID: 231




              e. The Contractual Relationship Between PAF/PAIF And Big Valley
                  Financial Included A "Funds Use" Covenant That Required The Loan
                  Proceeds To Be Used Only For Preapproved Consumer Loans Between
                  Big Valley Financial And Consumers And That Would Have
                  Prohibited Big Valley Financial Lending Loan Proceeds To Other
                  Tribal Lenders.


          The Big Valley LSA had a restrictive negative covenant with regard to the use of the Loan
   Proceeds. See Exhibit F at § 6.7. Specifically, Section 6.7 of the Big Valley LSA required that the
   Loan Proceeds could be used "only for (i) the orieination of Contracts and related Receivables,

   and (ii) the payment of fees, charges and expenses owing to Lender and any other fees and
   transaction expenses relating to the Revolving Loan Facility that have been approved in writing
   by Lender." Id. (emphasis supplied). The Big Valley LSA defines "Contracts" and "Receivables"
  as agreements involving "Consumer Loans" and fees earned from "Consumer Loans," where a
  "Consumer Loan" itself is defined by the Big Valley LSA as "consumer installment loans and
  revolving lines of credit to individuals."

          Thus, the contractual relationship between PAIF and Big Valley Financial prohibited the
  utilization of the Loan Proceeds for anything that was unrelated to the funding of a consumer loan
  directly made by Big Valley Financial and did not permit the use of the Loan Proceeds to fund
  other tribal entities themselves making separate consumer loans to individuals as is asserted in the
  Class Complaint.

             f. The Records Reflect That The Big Valley Loan Included Only An
                 Interest Rate Of At Most Twenty-Four (24%) And There Is No
                 Evidence That Any Other Payments Were Made—And None Were
                 Made—From Big Valley Financial Or Any Other Tribal Lender To
                 PAIF As Asserted In The Class Complaint

         The Big Valley LSA provided that PAIF was entitled to an interest rate of at most twenty-
  four percent (24%). There are no records that indicate that PAF/PAIF were entitled to or ever
  received any additional amounts pursuant to the LSA. That is because they never did. The Tmstee


                                                  14
Case 3:20-cv-07103-FLW-DEA Document 19-3 Filed 11/20/20 Page 22 of 24 PageID: 232




   settled the outstanding loan amount due pursuant to the Big Valley LSA and, during the due
   diligence that the Tmstee conducted and the discovery that others completed, there was no record
   of other receivables being paid to any of Defendants other than the Receivables as defined by, and
   paid to PAIF pursuant to, the Big Valley LSA.

              g. The Allegations That Wojciechowski Held Direct Ownership in PAIF
                 Or That Burgess Owns Indirectly A Majority Of The "Shares" In PAF
                   and PAIF Are Incorrect.

          The Class Complaint asserts that Wojciechowski is a direct shareholder in PAIF and that
  Burgess "indirectly owns the majority of shares" in PAF and PAIF. Class Complaint at TJ 15. Both
   of these statements are inaccurate and untme.

          PAF is a Delaware limited liability company and PAIF is a Delaware limited partnership
  and neither PAF nor PAIF issues "shares" of ownership. The publicly available bankruptcy
  documents, including the Disclosure Statement, confirm that the allegations in the Class Complaint

  as to the purported direct or indirect ownership ofPAF and PAIF by Burgess and Wojciechowski
  are incorrect.


          The Class Complaint further asserts that Burgess "has held an ownership interest in PAIF
  for 'over 25 years'" (see Class Complaint at ^ 15, 118) which is a factual impossibility given that

  PAIF was only formed as an entity in November 2014 and PAF was formed in August 2014. See
  littps://icis.coip.delaware.gov/ecorp/entitysearch./NaineSearcIi.aspx (publicly available Delaware

  corporate records). It is apparent that Plaintiffs' counsel is relying upon prior testimony of Burgess
  during testimony that Burgess provided on January 3, 2017, in the Illinois Bankruptcy court
  regarding a bankrupt entity that PAIF had loaned money to. Plaintiffs' counsel has grossly
  misstated that testimony and stretched it out of context in an effort to intentional distort the
  ownership stmcture of PAF and PAIF. Similarly, there is no testimony to suggest that
  Wojciechowski has any direct (or indirect) ownership in PAF or PAIF. These efforts to pursue


                                                   15
Case 3:20-cv-07103-FLW-DEA Document 19-3 Filed 11/20/20 Page 23 of 24 PageID: 233




   individual claims against Burgess and Wojciechowski on woefully non-existent factual basis is
   unabashed harassment all in a likely effort to foist settlement positions in other on-going litigation.
       D. Conclusion

           Given the egregious misrepresentations in the Class Complaint that are completely without
   the patina of a legal or factual foundation, Defendants respectfully request that this Court grant
   this Motion and award Defendants' sanctions against Plaintiffs' counsel in the amount of the
   attorneys' fees incurred by Defendants in preparing, investigating and filing this Motion and
   otherwise defending against the Class Complaint—and any amounts the Court deems necessary to
  deter future misconduct—where Defendants have delineated the factual falsities with respect to
  the allegations asserted in the Class Complaint (ECF Doc. 1) filed in this matter.10
                                                        Respectfully submitted,



                                                        Wyatt B. Durrette, Jr. (VSB No.04719)
                                                        1111 East Main Street, 16th Floor
                                                        Bank of America Center
                                                        Richmond, VA 23219
                                                        804-775-6809 - Phone
                                                        804-775-6911-Fax
                                                        wdurrette(%dagglaw.com

                                                        To Be Admitted Pro Hac Vice:

                                                        Maurice R. Mitts (Pa. Bar No.50297)
                                                        Gerard M. McCabe (Pa. Bar No. 66564)
                                                        MITTS LAW, LLC
                                                        1822 Spruce Street
                                                       Philadelphia, PA 19103
                                                       215.866.0110 (p)
                                                       215.866.0111(f)
                                                        mmitts@mittslaw.com
                                                        gmccabe(%mittslaw.com

                                                       Attorneys for Princeton Alternative Funding, LLC,
                                                       Princeton Alternative Income Fund, L.P., Philip

  10 Upon the Court's direction, undersigned counsel will submit detailed invoices itemizing all fees and costs incurred
  in prosecuting this Rule 1 1 Motion and otherwise defending against the false claims asserted in the Class Complaint.

                                                           16
Case 3:20-cv-07103-FLW-DEA Document 19-3 Filed 11/20/20 Page 24 of 24 PageID: 234




                                    Burgess, Walter Wojciechowski, MicroBilt Financial
                                    Services Corp., Alonzo Primus and LJP Consulting,
                                    LLC

   Dated: December , 2020




                                      17
